Citation Nr: 0327951	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-10 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased World War II 
veteran, who died in December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The appellant contends that VA medical treatment (or the lack 
thereof) on May 24 and December 8, 1995, contributed to her 
husband's death on December 29, 1995, due to septicemia 
following the amputation of his left leg.  The current record 
reflects conflicting medical opinions concerning the merits 
of the claim, at least some of which do not appear to have 
been based upon a thorough review of all of the relevant 
medical records.  

The Board is contemplating the referral of this claim to an 
Independent Medical Expert (IME) for a comprehensive medical 
opinion.  First, however, the veteran's complete and original 
VA treatment records dating from 1995 must be obtained and 
associated with the claims file.  

In addition, the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted 
in November 2000 during the course of the present appeal.  
Although the statement of the case issued to the appellant 
reflects citations to the provisions of this statute and 
38 C.F.R. § 3.159, the record does not reflect the 
notification required pursuant to 38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, this appeal is REMANDED to the RO for the 
following further action:  

1.  The RO should obtain and associate 
with the claims file the complete and 
original (not copies) VA medical records 
pertaining to VA treatment of the veteran 
during all of 1995, including inpatient 
records, outpatient records, laboratory 
test results, nursing notes, progress 
notes, etc.  

2.  At the same time, the RO should send 
the appellant a letter that complies with 
the notification requirements of 38 
U.S.C.A. 5103(a).  The appellant should 
be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.   

3.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing regulations 
before readjudicating the appellant's 
claim.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued to the 
appellant and her representative, and 
they should be accorded a reasonable 
period of time in which to respond.  

Thereafter, in accordance with proper appellate procedures, 
the case should be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

